{¶ 29} I respectfully dissent from the majority regarding the rights of a juvenile in an aggravated murder case.
 {¶ 30} R.C. 2901.02(B), effective July 1, 1996, defines a capital offense as only those offenses for which the death penalty can be imposed.  That statute provides as follows:
 {¶ 31} "Aggravated murder when the indictment or the count in the indictment charging aggravated murder contains one or more specifications of aggravating circumstances listed in division (A) of section 2929.04 of [the] Revised Code, and any other offense for which death may be imposed as a penalty, is a capital offense."
 {¶ 32} A similar prior version of this statute was interpreted as providing that aggravated murder was a capital offense only when the indictment contained specifications which would carry the death penalty.State ex rel. Corrigan v. McCallister (1985), 18 Ohio St.3d 239,240-241.  State v. Parker, supra, reiterates this same holding that the indictment controls the determination of whether the offense is a capital offense.
 {¶ 33} Other appellate courts relied upon Corrigan, Id., to hold that a juvenile charged with murder is not entitled to the rights afforded to a capital defendant since he could not be sentenced to death.  State v. Williams  (May 15, 1997), Franklin App. No. 96APA08-1077 at 15-17; State v. Walk (Nov. 14, 1995), Franklin App. No. 95APA03-268 at 18-23; State ex rel. Fyffe v. Evans (Apr. 11, 1990), Coshocton App. No. 90-CA-4, affirmed on other grounds (1991), 62 Ohio St.3d 62, and Statev. Cohen (Apr. 29, 1988), Lake App. No. 12-011 at 31-32.
 {¶ 34} Following the reasoning of the other appellate districts, I would find that since appellant was not subject to the death penalty, he was not charged with a capital offense, irrespective of whether he was indicted with specifications that carry the death penalty.  Therefore the rights afforded to a defendant in a capital case should not be extended to appellant. I believe that the Parker case should be limited to adult defendants.  Therefore, I would find that the three-judge panel did not err by permitting the victim's family to express their recommendations regarding sentencing. *Page 155 
 {¶ 35} Furthermore, I would find that although the three-judge panel improperly weighed the nature and circumstances of the offense and the aggravating circumstances against the mitigating circumstances, it did not commit prejudicial error.  Since appellant is under the age of eighteen and may not be sentenced to death, the R.C. 2929.04(B) procedure is not applicable to him. The issue of balancing aggravating circumstances and mitigating factors relates only to the determination of whether or not to sentence a convicted defendant to death, not whether he is entitled to parole.  I would find that the sentence does not violate any statutory requirements and, therefore, is not prejudicial to appellant.  Otherwise, judicial resources are wasted determining issues that are irrelevant to the juvenile defendant.